            Case 1:18-cv-01771-TSC Document 42 Filed 04/07/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                            )
CAMPAIGN LEGAL CENTER,                      )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )      Civil No. 18-1771 (TSC)
                                            )
U.S. DEPARTMENT OF JUSTICE,                 )
                                            )
       Defendant.                           )
                                            )

                                 JOINT STATUS REPORT

       Pursuant to the Court’s March 8, 2021 Minute Order, Plaintiff Campaign Legal Center

(“CLC”) and Defendant United States Department of Justice (“DOJ”) hereby submit this Joint

Status Report in this Freedom of Information Act (“FOIA”) case.

                                          Background

       On February 1, 2018, CLC submitted a FOIA request to three DOJ components: the Civil

Rights Division (“CRT”), the Justice Management Division (“JMD”), and the Office of the

Attorney General seeking “all records pertaining to Arthur Gary’s December 12, 2017 request to

the Census Bureau to add a Citizenship question to the 2020 Census Questionnaire.” ECF 29 at

4. CLC asked DOJ to search for “[a]ny documents to, from or mentioning Dr. Ron Jarmin or Dr.

Enrique Lamas” and to search for documents containing any of the following eight search terms:

“2020 Census”, “long form”, “citizenship question”, “question regarding citizenship”, “ACS”,

“American Community Survey”, “citizen voting age population”, and “CVAP.” Id. CLC

commenced this action on July 30, 2018.

       On June 1, 2020, the Court partly granted and partly denied each party’s cross-motion for

summary judgment. ECF Nos. 29, 30. The Court, among other things, (1) concluded that the
          Case 1:18-cv-01771-TSC Document 42 Filed 04/07/21 Page 2 of 7




search conducted by the CRT was inadequate; (2) found that CRT improperly withheld material

under the presidential communications privilege; (3) held that Defendant improperly relied on

the deliberative process privilege to withhold drafts and emails related to the Gary Letter; (4)

directed Defendant to determine whether the deliberative process privilege applies to a DOJ-

White House email thread; (5) found that the Office of Information Policy (“OIP”) improperly

relied on the attorney work product privilege to withhold draft interrogatory responses; (6)

directed Defendant to provide a further declaration as to whether the deliberative process

privilege applied to the draft interrogatory responses; (7) held that it lacked sufficient

information to determine whether the deliberative process privilege applies to other withholdings

by OIP; and (8) directed JMD to provide an additional declaration to support its reliance on the

deliberative process privilege regarding a “draft response” and the “Robinson-Gary Email.”

ECF No. 29.

       On October 7, 2020, the Court issued a Minute Order requiring DOJ to file a

supplemental declaration regarding the pace of the Civil Rights Division’s supplemental search

and permitting CLC an opportunity to respond. DOJ filed a supplemental declaration on October

16, 2020 (ECF 36), proposing a review pace of 300 documents per month and asserting a burden

based on finite resources and obligations in other cases. CLC filed a response on October 23,

2020 (ECF 38), asserting that a review pace of at least 1,000 documents per month, which would

require only approximately five hours per week to comply, would appropriately balance DOJ’s

staffing concerns with the importance of CLC’s requests.

       On July 1, 2020, DOJ filed a notice of appeal and subsequently clarified that the appeal

was solely with respect to the deliberative process privilege claim over the drafts and emails

related to the Gary Letter. DOJ filed a motion for stay of disclosure obligation pending appeal




                                                  2
          Case 1:18-cv-01771-TSC Document 42 Filed 04/07/21 Page 3 of 7




(ECF 39), which CLL opposed (ECF 40). The motion is fully briefed and the parties are

awaiting the Court’s ruling regarding the stay.

       In light of recent Executive and Administrative actions, this Court issued a Minute Order

on March 8, 2021, requiring the parties to meet, confer, and file a joint status report, advising the

court (1) whether the current dispute has been mooted or the parties anticipate that it will be

mooted; (2) whether the parties wish to stay this action for any reason, including the parties'

negotiations over resolving this dispute; or (3) whether the parties agree that this litigation should

continue as anticipated pursuant to the federal rules, local rules or a scheduling order.

                Plaintiff’s Position Regarding Status and Further Proceedings

       DOJ has not changed its position with respect to withholding responsive materials nor

completed its search, review and production obligations pursuant to the FOIA request.

Therefore, the case has not been mooted nor should it be stayed. While the new administration is

not pursuing the addition of citizenship question to the census, the documents at issue in this

FOIA case continue to constitute important information that would illuminate an issue of public

concern and therefore should be produced. Accordingly, CLC requests that this litigation

continue as anticipated pursuant to the federal rules, local rules, or a scheduling order.

       In particular, the following issues are still pending

    1. Civil Rights Division’s Supplemental Search.

       Defendant’s proposal to review only 300 documents a month for responsiveness

translates to a document reviewer spending less than 6 hours a month on the review and the

review process taking over 2 years.1 Such a long review undermines the FOIA process and this



1
 In a typical review of moderate complexity, an attorney can review, on average, approximately
50 documents per hour. See Barry Schwartz & Lisa Prowse, Answering Your Questions on
Document Review, BIA (Oct. 30, 2017),


                                                  3
          Case 1:18-cv-01771-TSC Document 42 Filed 04/07/21 Page 4 of 7




Court’s order, particularly where the FOIA request was served over three years ago and this

Court’s order was issued over 10 months ago. CLC submits that this Court should order DOJ to

conduct the review at a pace of at least 1,000 documents per month, which would require only

approximately five hours per week to comply and would appropriately balance DOJ’s staffing

concerns with the importance of CLC’s requests.

   2. Defendant’s Appeal of the Court’s Ruling Concerning Drafts Relating to the Gary Letter.

       DOJ continues to be under an obligation to produce the drafts and emails relating to the

Gary Letter pursuant to this Court’s June 1, 2020 Memorandum and Order. While DOJ has filed

a motion for a stay of its disclosure obligation, the court has yet to rule on the motion. For the

reasons stated in its opposition brief (ECF 40), CLC further submits that DOJ has not meet the

standard required to obtain a stay and its motion should be denied.

   3. Withholding of Responsive Documents Where DOJ Has Not Carried Its Burden of

       Establishing Exemptions:

       In its June 1, 2020 Memorandum, this Court held that it lacked sufficient information to

determine whether the deliberative process privilege applies to certain withholdings by OIP and

JMD and directed DOJ to provide an additional declaration to support its reliance on the

deliberative process privilege. DOJ has yet to file any supplemental declarations in support of

withholding these documents and indicated that it does not intend to do so until the Civil Rights

Division’s supplemental review is complete and it files a renewed motion for summary

judgment. Given that the supplemental review is projected to take over 2 years, CLC

respectfully requests that this Court order DOJ to provide a supplemental declaration in support



https://www.biaprotect.com/resources/resource/answering-your-questions-on-document-review.
The review at issue is not complex and the rate of review will likely be much faster than the
average rate.


                                                  4
            Case 1:18-cv-01771-TSC Document 42 Filed 04/07/21 Page 5 of 7




of its withholding by June 7, 2021 for CLC to evaluate the appropriateness of the deliberative

process privilege claims.2

    4. Further Proceedings

       CLC proposes that the parties file a further Joint Status Report on June 7, 2021, apprising

the Court of the status of the above items and including a proposal for further proceeding.

Plaintiff’s Proposed Order is attached as Exhibit A.

               Defendant’s Position Regarding Status and Further Proceedings

       With respect to the issues raised by the Court in its Minute Order of March 8, 2021,

Defendant provides the following response:

       1.       Mootness. Based on Plaintiff’s response above, however, Defendant believes that

the case is not moot.

       2.       Stay of Proceedings. The parties recently agreed to a narrowing of the scope of

the Civil Rights Division’s supplemental search review. However, the parties are not negotiating

a resolution to their dispute, and so there is no basis to stay the case for that reason. Defendant

notes, however, that on November 2, 2020, it moved to stay its obligation to disclose the Gary

Letter drafts pending a decision by the U.S. Court of Appeals for the D.C. Circuit in the pending

appeals regarding that issue. ECF No. 39. For the reasons set forth in that motion, a stay of that

disclosure obligation is warranted.




2
  DOJ refers below to CLC’s willingness, eight months ago, to await the results of the
supplemental search to propose a deadline. But in the intervening eight months, DOJ has made
little progress. Since then, it has proposed a glacial review pace of 300 documents a month,
which is approximately what a document review attorney accomplishes in a day, and would
result in completion of the review more than two years from now. CLC should not be required
to wait two more years, on top of the years of delay it has already experienced, for DOJ to act.


                                                  5
            Case 1:18-cv-01771-TSC Document 42 Filed 04/07/21 Page 6 of 7




       3.       Further Proceedings. For the reasons set forth in the Declaration of Kilian Kagle,

ECF No. 36, the Court should reject Plaintiff’s unreasonable demand that the Civil Rights

Division review at least 1,000 documents per month. There is no basis for Plaintiff’s estimate

above that such work would require “only approximately five hours per week.”.

       As the parties and the Court agreed during the October 7, 2020, status conference, it

would be inefficient for the parties to engage in another round of merits briefing before the Civil

Rights Division completes its processing of the supplemental search results. At that time, the

parties should meet and confer to narrow or eliminate any issues prior to the submission of a

proposed briefing schedule. If and when further briefing is necessary, Defendant will support its

arguments with relevant evidence, including supplemental declarations, as the Court has allowed

the agency to do. The Court should not order Defendant to produce declarations in advance of a

briefing, as Plaintiff suggests above.3

       Defendant proposes that the parties submit a further Joint Status Report in 60 days to

update the Court as to any issues relating to the Civil Rights Division’s supplemental production

and recommending further proceedings as appropriate.

       Defendant’s Proposed Order is attached as Exhibit B.

Dated: April 7, 2021                          Respectfully submitted,

                                              __/s/ Adam Miller__________________
                                              BUCKLEY LLP
                                              Adam Miller (DC Bar # 496339)
                                              Nadav Ariel (DC Bar # 1023141)


3
   Plaintiff’s position is contrary to the position that it previously represented to the Court. On
July 1, 2020, Plaintiff wrote: wrote: “In order to avoid piecemeal litigation, Plaintiff intends to
wait until Defendant completes its supplemental search for responsive documents to propose a
deadline for Defendant to supplement its support for its claim that the deliberative process
privilege applies to the draft interrogatory responses, the ‘draft response,’ the ‘Robinson-Gary
Email,’ and the other withholdings that the Court concluded were not sufficiently justified.”
ECF No. 31 at 6-7. The Court should adopt Plaintiff’s prior position on this issue.


                                                  6
Case 1:18-cv-01771-TSC Document 42 Filed 04/07/21 Page 7 of 7




                           1250 24th Street NW, Suite 700
                           Washington, DC 20037
                           202-349-7958
                           amiller@buckleyfirm.com

                           CAMPAIGN LEGAL CENTER
                           Danielle M. Lang (DC Bar # 1500218)
                           1411 K Street NW, Suite 1400
                           Washington, DC 20005
                           202-736-2200
                           dlang@campaignlegalcenter.org

                           Counsel for Plaintiff

                           CHANNING D. PHILLIPS
                           D.C. Bar #415793
                           Acting United States Attorney

                           BRIAN P. HUDAK
                           Acting Chief, Civil Division

                           By:     /s/ Paul Cirino
                           PAUL CIRINO, D.C. Bar #1684555
                           Assistant United States Attorney
                           Civil Division
                           U.S. Attorney’s Office for the District of Columbia
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Telephone: (202) 252-2529
                           paul.cirino@usdoj.gov

                           Counsel for Defendant




                              7
